Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,7-9,21-22,24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al, US 20150204490 A1.
Pertaining to claim 1, Zheng teaches( see fig. 2 for example)  A micro light emitting diode pixel structure, comprising:
a plurality of micro light emitting diode devices[16] in a dielectric layer[32], each of the micro light emitting diode devices[16] having Mie scattering particles[34] thereon ( see 0061) ;
a transparent conducting oxide layer[38] ( see para 0021, 0047)   above the dielectric layer[32] and on the Mie scattering particles; and
a binder material layer[42] above the transparent conducting oxide layer[38], the binder material layer having a plurality of Rayleigh scattering particles [40] therein ( see para 0054).
Pertaining to claim 2, Zheng teaches( see fig. 2 for example)  the micro light emitting diode pixel structure of claim 1, wherein the Mie scattering particles are titanium dioxide (TiO2) particles ( see para0018, 0042) .
Pertaining to claim 4, Zheng teaches( see fig. 2 for example)  The micro light emitting diode pixel structure of claim 1, wherein the Rayleigh scattering particles are titanium dioxide (TiO2) particles, silicon dioxide (SiO2) particles, or zirconium oxide (ZrO2) particles ( see para 0018).
Pertaining to claim 7, Zheng teaches( see fig. 2 for example)  The micro light emitting diode pixel structure of claim 1, wherein the binder material layer is selected from the group consisting of an epoxy layer, a polycarbonate layer, and a polyolefin layer ( see para 0039 using a polymer for the binder  which incorporates polyolefin layer or epoxy) .
Pertaining to claim 8, Zheng teaches( see fig. 2 for example)  The micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices [16] comprises a blue micro light emitting diode device, a green micro light emitting diode device, and a red micro light emitting diode device ( see para0040,0055) .
Pertaining to claim 9, Zheng teaches( see fig. 2 for example)  The micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid- based micro light emitting diode devices ( see para 0004).
Pertaining to claim 21, Zheng teaches( see fig. 2 for example)  A micro light emitting diode pixel structure, comprising:
a plurality of micro light emitting diode devices[16] in a dielectric layer[32];
a transparent conducting oxide layer[38] (see para 0021, 0047)  above the dielectric layer and over the plurality of micro light emitting diode devices[16]; and
a plurality of dielectric nanoparticles[40] on or in the transparent conducting oxide
layer [38] and over the plurality of micro light emitting diode devices[16].
Pertaining to claim 22, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 21, wherein the dielectric nanoparticles[40] are titanium dioxide (TiO2) particles( see para0050], silicon dioxide (SiO2) particles, zirconium oxide (ZrO2) particles, or a combination thereof.
Pertaining to claim 24, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 21, wherein the plurality of micro light emitting diode devices[16] comprises a blue micro light emitting diode device, a green micro light emitting diode device, and a red micro light emitting diode device ( see para 0040,0055).
Pertaining to claim 25, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 21, wherein the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based or nanopyramid- based micro light emitting diode devices ( see para 0004).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al, US 20150204490 A1.
Pertaining to claim 6, Zheng teaches( see figs 2-5) the micro light emitting diode pixel structure of claim 1, wherein the binder material layer is transparent to visible light and has a refractive index between 1.4 and 1.7 which overlaps the claimed range ( see para 0044),
But is silent  wherein the binder material layer is transparent to visible light and has a refractive index between 1.2 and 1.5.
However,   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'.
Pertaining to claim 23, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 21, wherein the dielectric nanoparticles[40] each have a diameter in the range of 200 nanometers-1µm which overlaps the claimed range ( see para 0040),
 but did not specifically teach wherein the dielectric nanoparticles each have a diameter in the range of 10 nanometers-300 nanometers.
However,   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'.
Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al, US 20150204490 A1 in view of IKEDA et al, US 20210082995 A1 .
Pertaining to claim 13, Zheng teaches( see figs 2-5)  A micro light emitting diode pixel structure, comprising:
a substrate[22] ( see para 0034);
a plurality of micro light emitting diode devices[16] in a second dielectric layer[32] above the first dielectric layer, each of the micro light emitting diode devices[16] having Mie scattering particles[34] thereon, wherein the second dielectric layer[32] is separate and distinct from the first dielectric layer( dielectric 32 contains nanoparticles while substrate 22 could be just a polymer or a flexible glass therefore distinct) ;
a transparent conducting oxide layer [38] on the plurality of micro light emitting diode devices[16] and on the second dielectric layer[36]; and
a binder material layer[42] above the transparent conducting oxide layer[38], the binder material layer having a plurality of Rayleigh scattering particles[40] therein.
Zheng  did not teach about the substrate having a plurality of conductive interconnect structures in a first dielectric layer thereon and that individual ones of the plurality of micro light emitting diode devices[16] electrically coupled to a corresponding one of the plurality of conductive interconnect structures, wherein the second dielectric layer is separate and distinct from the first dielectric layer;
However, in the same field of endeavor, IKEDA teaches the substrate[2] having a plurality of conductive interconnect structures[24] in a first dielectric layer[95] thereon and that individual ones of the plurality of micro light emitting diode devices[3] electrically coupled ( via electrode 23e) to a corresponding one of the plurality of conductive interconnect structures[24]. In view of IKEDA, it would have been obvious to one of ordinary skill in the art to incorporate the substrate [2] with the interconnect structure into that of Zheng for an improved display device that can prevent color mixture of light ( see para 0005 of IKEDA)
Pertaining to claim 14, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 13, but is silent  wherein the substrate is a silicon substrate comprising metal oxide semiconductor (CMOS) devices or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures.
However, in the same field of endeavor, IKEDA teaches the substrate[2] having a plurality of conductive interconnect structures[24]  wherein the substrate[2] is a silicon substrate comprising metal oxide semiconductor (CMOS) devices or thin film transistor (TFT) devices coupled to the plurality of conductive interconnect structures ( se fig4 for example).
In view of IKEDA, it would have been obvious to one of ordinary skill in the art to incorporate the substrate [2] with the interconnect structure into that of Zheng for an improved display device that can prevent color mixture of light ( see para 0005 of IKEDA).
Pertaining to claim 15, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 13, wherein the plurality of micro light emitting diode devices[16] comprises a red micro light emitting diode device, a green micro light emitting diode device, and a blue micro light emitting diode device ( see para 0040].
Pertaining to claim 16, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 13, wherein the Mie scattering particles are titanium dioxide (TiO2) particles ( see para 0038,0050).
Pertaining to claim 17, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 13, wherein the Rayleigh scattering particles are titanium dioxide (TiO2) particles, silicon dioxide (SiO2) particles, or zirconium oxide (ZrO2) particles ( see para 0038,0050).
Claim(s) 3,5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al, US 20150204490 A1 in view of Lee et al, US 20140048779 A1.
Pertaining to claim 3, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 1, but is silent to specifically teach wherein the Mie scattering particles each have a diameter in the range of 0.2-0.5 of the wavelength of light of one or more of the plurality of micro light emitting diode devices.
However, in the same field of endeavor, Lee teaches wherein the Mie scattering particles each have a diameter in the range of 1/10 of the wavelength of the wavelength of  the light of one or more of the plurality of micro light emitting diode devices; therefore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Pertaining to claim 5, Zheng teaches( see figs 2-5)  The micro light emitting diode pixel structure of claim 1, but is silent  wherein the Rayleigh scattering particles have a diameter in the range of 4 nanometers -15 nanometers;
However, in the same field of endeavor, Lee teaches wherein the Rayleigh scattering particles have a diameter in the range smaller than 45 nm which could overlap the claimed range in the lower end.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)'.
Claim(s) 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al, US 20150204490 A1 in view of KISHIMOTO et al, US 20220029059 A1.

Pertaining to claim 10, Zheng teaches( see figs 2-5) The micro light emitting diode pixel structure of claim 1, wherein the plurality of micro light emitting diode devices[16], the transparent conducting oxide layer[32], and the binder material layer[39],
 but did not teach the combination of these layers  form a front plane of the micro light emitting diode pixel structure, and wherein the micro light emitting diode pixel structure further comprises a backplane beneath the front plane, the backplane comprising:
a glass substrate having an insulating layer thereon; and
a plurality of pixel thin film transistor circuits in and on the insulating layer, each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO).
However , in the same field of endeavor, KISHIMOTO teaches ( see fig. 1A) a micro light emitting diode pixel structure with form a front plane [200] of the micro light emitting diode pixel structure, and wherein the micro light emitting diode pixel structure further comprises a backplane[400] beneath the front plane, the backplane comprising:
a glass substrate[500] having an insulating layer thereon ( see para 0101); and
a plurality of pixel thin film transistor circuits in and on the insulating layer ( see para 0136), each of the pixel thin film transistor circuits comprising a gate electrode and a channel comprising polycrystalline silicon or indium gallium zinc oxide (IGZO) ( see para 0168-0169). In view of KISHIMOTO, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of having  a plurality of tft transistors into the micro LED of Zheng with the front plane comprising  the micro LEDs and the backplane comprising the transistors for an improved display device.
Pertaining to claim 11, Zheng teaches( see figs 2-5) The micro light emitting diode pixel structure of claim 10,  but is silent wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices.
However, in the same field of endeavor, KISHIMOTO teaches ( see fig. 1A) wherein each of the pixel thin film transistor circuits is to drive at least one of the plurality of micro light emitting diode devices ( see para 0136).
In view of KISHIMOTO, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of having  a plurality of tft transistors into the micro LED of Zheng with the front plane comprising  the micro LEDs and the backplane comprising the transistors for an improved display device.
Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al, US 20150204490 A1 in view of KISHIMOTO et al, US 20220029059 A1 in further view of Zhu et al, US 20140266122 A1.
Pertaining to claim 12, Zheng in view of KISHIMOTO teaches the micro light emitting diode pixel structure of claim 10, but is silent about  wherein each of the pixel thin film transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror.
However, in the same filed of endeavor, Zhu  teaches ( see para 0052) wherein  the transistor circuits comprises a current mirror and a linearized transconductance amplifier coupled to the current mirror. In view of Zhu, it would have been obvious to one of ordinary skill in the art to incorporate the teaching in Zheng in view of KISHIMOTO in order to generate a copy error signal


Allowable Subject Matter
Claim18-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819